Citation Nr: 9913890	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  94-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from June 1973 to June 1976 
and from September 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to service 
connection for the above-noted claims.  The RO also denied 
entitlement to service connection for hypertension, which was 
thereafter granted in November 1998.  The RO's action was a 
full grant of the benefit sought, and there is no longer an 
outstanding issue of fact or law pertaining to the veteran's 
claim for service connection for hypertension.  See Grantham 
v. Brown, 114 F .3d 1156 (1997).

In June 1996, the Board remanded this case to the RO.  
Unfortunately, it is again necessary to remand this claim.  
In essence, the Board finds that the RO has not substantially 
complied with the directives of the Board's previous remand.  
See Talley v. Brown, 6 Vet. App. 72, 74 (1993).  A Board 
remand confers upon the veteran the right to compliance with 
the remand orders, and VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998). 

The prior remand specifically instructed the RO to make 
arrangements to obtain the veteran's complete service medical 
records, including records from all periods of National 
Guard/reserve duty.  Development accomplished by the RO 
indicated that the veteran was active in the Alabama National 
Guard; however, it does not appear that the RO ever requested 
copies of the veteran's complete records from the Adjutant 
General of the Alabama National Guard.  In his Application 
for Compensation or Pension received at the RO in September 
1992, the veteran specifically reported that his records were 
on file with the 1128th Trans. Co. in Clayton, Alabama.  
Additional development is warranted in this regard.

An additional VA medical opinion concerning the presence of a 
chronic sinus disorder and the date of onset of any current 
upper respiratory disorder(s) would also be helpful.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions).  
Diseases of allergic etiology . . . . may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (1998).

Accordingly, while the Board sincerely regrets the delay, 
this claim is REMANDED for the following:

1.  Contact the Adjutant General of the 
Alabama National Guard and/or the 1128th 
Trans. Co. in Clayton, Alabama, and any 
other indicated agency, and request 
copies of the veteran's complete service 
medical records, to include and all 
periods of National Guard/reserve duty.  
If the veteran is no longer an active 
member of the Alabama National Guard, his 
records should again be requested from 
the National Personnel Records Center 
(NPRC), as medical records are 
transferred to the NPRC six months after 
retirement or complete separation.


2.  Complete verification of the dates of 
the veteran's military service, as well 
as the type of service during each period 
of enlistment, i.e., whether it was 
active duty, active duty for training or 
inactive duty for training, should also 
be obtained.  All periods of active duty 
for training or inactive duty for 
training should be separately noted.  

3.  Afford the veteran a VA medical 
examination by an appropriate examiner in 
order to ascertain whether or not the 
veteran has a chronic sinus or upper 
respiratory disorder and, if so, the date 
of onset of any such disorder(s).  The 
claims folder and a copy of this remand 
are to be made available to the examiner 
prior to the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder, 
including the service medical records.  
All tests deemed necessary by the 
examiner are to be performed.  

The veteran has reported that his was 
nose stopped up and that he got pressure 
in the back of his head and drainage down 
the back of his throat prior to active 
service from September 1990 to July 1991.  
However, he has indicated that these 
symptoms worsened during his period of 
active duty.  See VA Nose and Sinuses 
examination report, dated August 6, 1996. 

The examiner is asked to provide accurate 
diagnoses of all current upper 
respiratory disorders the veteran has, 
i.e., allergic rhinitis, hay fever, 
sinusitis, etc., and determine the date 
of onset of all such disorders.   


Based on the findings upon examination 
and a review of all the evidence in the 
claims file, the examiner should provide 
answers to the following:

a.  What is the probability that any 
current sinus disorder(s) had its onset 
prior to September 27, 1990?  

b.  Does the treatment with Entecx and 
CTM during active service in October and 
November 1990 indicate the presence of a 
chronic sinus disorder(s)?

c.  If any sinus disorder(s) was manifest 
prior to September 27, 1990, did it 
undergo a permanent increase in severity 
during active service from September 1990 
to July 1991, and, if so, is it 
indisputable that any increase in severity 
was attributable to the natural progress 
of the disease?  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If further 
consultation with other specialists is 
determined to be warranted in order to 
respond to the foregoing questions, such 
consultations are to be accomplished prior 
to completion of the report.

If opinions on the requested information 
cannot be stated with certainty, they 
should be expressed within a range of 
probability, if possible.  If the examiner 
is only able to theorize or speculate on a 
given matter, the examiner should so 
state.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and any additional 
information obtained as a result of this 
remand.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, which includes 
consideration of all medical evidence 
received since the December 1998 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.  

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


